DocuSign Envelope ID: 361B67FE-48F4-424D-904C-C63A7D7A1918
          Case 2:19-cv-00271-JFW-SS Document 20-8 Filed 10/21/19 Page 1 of 2 Page ID #:152




                  1
                           CENTER FOR DISABILITY ACCESS
                           Ray Ballister, Jr., Esq., SBN 111282
                  2        Phyl Grace, Esq., SBN 171771
                           Isabel Rose Masanque, Esq., SBN 292673
                  3        Sara Gunderson, Esq., SBN 302582
                           Chris Carson, Esq., SBN 280048
                  4        8033 Linda Vista Rd, Suite 200
                           San Diego, CA 92111
                  5        (858) 375-7385; (888) 422-5191 fax
                           isabelm@potterhandy.com
                  6
                           Attorneys for Plaintiffs
                  7
                  8
                  9                                  UNITED STATES DISTRICT COURT
                                                    CENTRAL DISTRICT OF CALIFORNIA
                10
                11
                           Renato Rico,
                12
                                                                    Case: 2:19-CV-00271-JFW-SS
                                          Plaintiff,
                13
                               v.                                   Declaration of Evens Louis in
                14                                                  Support of Plaintiff’s Motion for
                           Manijeh Tabatabai, in individual         Summary Judgment
                15         and representative capacity as trustee
                           of The Jahangiri Family Revocable
                16         Trust dated October 1, 2002;
                           Continental Currency Services,
                17         Inc., a California Corporation;
                18                        Defendants.
                19
                20
                            1. I, the undersigned, am investigator hired by the Center for Disability
                21
                                Access. Based upon my own experience and knowledge, I can
                22
                                competently testify to the following.
                23
                            2. I was given the assignment of inspecting and measuring the
                24
                                transaction counter and writing surface at the Continental Currency
                25
                                Services located at or about 2400 E. Florence Avenue, Huntington
                26
                                Park, California.
                27
                            3. I conducted my investigation on January 8, 2019.
                28


                                                                1
                        Decl. of Louis, Ex. No. 5                            Case: 2:19-CV-00271-JFW-SS
DocuSign Envelope ID: 361B67FE-48F4-424D-904C-C63A7D7A1918
          Case 2:19-cv-00271-JFW-SS Document 20-8 Filed 10/21/19 Page 2 of 2 Page ID #:153




                  1         4. I found that the writing surface located near the front door is located
                  2             42 inches above the floor.
                  3         5. I measured the transaction counters to be 42 inches high.
                  4         6. There is a lowered section in front of one of the transaction counters.
                  5             However, on the date of my investigation, I did not see a teller at
                  6             that window.
                  7         7. I personally took all my measurements with a measuring tape.
                  8         8. The photographs submitted as Exhibit “6” are true and correct
                  9             copies of the photographs that I took during my inspection on
                10              January 8, 2019.
                11          9. I declare under penalty of perjury under the laws of the State of
                12              California and the United States that the foregoing is true and
                13              correct.
                14
                15
                16        Dated: October 21, 2019            By:       ________________________
                17                                                          Evens Louis
                18
                19
                20
                21
                22
                23
                24
                25
                26
                27
                28


                                                                   2
                        Decl. of Louis, Ex. No. 5                                Case: 2:19-CV-00271-JFW-SS
